         Case 3:17-cr-00206-PDW Document 242 Filed 08/26/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NORTH DAKOTA
                                   )
 UNITED STATES OF AMERICA,         )
                                   )
                        Plaintiff, ) REQUEST FOR NOTICE PURSUANT TO
              vs.                  )         Fed. R. Evid. 404(b)
                                   )
 JASON JOEY BERRY,                 )
                                   )       Case No. 3:17-CR-00206
                       Defendant. )
                                   )

[¶ 1]   The Defendant above-named, Jason Joey Berry, by and through his undersigned attorney,

Samuel A. Gereszek, requests that the U.S. Attorney provide the undersigned with the general

nature of any and all evidence which the United States intends to offer at trial, pursuant to the

provisions of FED. R. EVID. 404(b), sufficiently in advance of trial so the Defendant is afforded

a fair opportunity to contest the use of the evidence. The Defendant requests that this information

be provided no later than the deadline set by the Court for the disclosure of discovery by the

government or, if no order setting a deadline for the government’s disclosure of discovery is

entered., no later than fifteen (15) days before trial.


 Dated this Thursday, August 26, 2021


                                                    Samuel A. Gereszek (ND Bar ID # 07040)
                                                    GERESZEK LAW OFFICE P.L.L.C.
                                                    3001 32nd Ave South, Suite 1A
                                                    Grand Forks, ND 58201
                                                    Telephone: (701) 786-6068
                                                    Eservice: eserve@gereszek.law
                                                    ATTORNEY FOR THE DEFENDANT
